Case 3:16-cv-00572-CRS-RSE Document 69 Filed 07/14/20 Page 1 of 3 PageID #: 255




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE


 WILLIAM AYERS                                                                       PLAINTIFF

 vs.                                                   CIVIL ACTION NO. 3:16-CV-572-CRS

 TIM ANDERSON, et al.                                                              DEFENDANT

                                  MEMORANDUM OPINION

        This matter is before the Court on Plaintiff’s filing of a letter stating that he decided to

 “quit this claim and make no further efforts at it.” DN 67. Defendants did not file a response. This

 matter is now ripe for adjudication.

                                           I. Background

        Defendants are employees of the Kentucky Department of Corrections, Division of

 Probation and Parole (“Probation”). DN 7 at 1. William Ayers (“Ayers”) was convicted of a felony

 in the Commonwealth of Kentucky for failing to file state income tax returns. DN 35 at 1. Ayers

 was sentenced to five years of supervised probation with a variety of conditions, including the

 payment of court costs, a fine, and the completion of 100 community service hours. DN 35 at 1.

 Ayers did not comply with the conditions of his probation, and on February 24, 2015, Judge Susan

 Schultz Gibson of the Jefferson County Circuit Court, Kentucky, set additional deadlines for

 compliance. DN 30-2 at 1-3. In her order, Judge Gibson also authorized Probation to “impose

 graduated sanctions pursuant to KRS 439.553 for violation of the conditions of probation.” DN

 22-1 at 11.

        On September 15, 2015, Ayers reported to Probation Officer Tim Anderson (“Anderson”)

 at a time when he “was in violation of probation…for not completing Community Service on

 time.” DN 59 at 2. Ayers alleges that, while he was in the Probation office, Anderson and another
Case 3:16-cv-00572-CRS-RSE Document 69 Filed 07/14/20 Page 2 of 3 PageID #: 256




 probation officer “grab[ed] Plaintiff without his permission, and twisted his arms behind his back

 and placed hand-cuffs on his wrists, and pushed him down onto a chair causing pain and

 humiliation.” DN 1-1 at 1. Ayers was arrested and detained on a probation violation detainer. DN

 22-1 at 7. Ayers remained in custody until September 23, 2015, when he appeared before Judge

 Gibson and was released. DN 30-4 at 1.

         Ayers, appearing pro se, filed a complaint in this Court on Sep 8, 2016 against Defendants

 Tim Anderson, Bob Rodriguez, and unnamed Defendants John Doe and Jane Doe. DN 1 at 1. In

 his complaint, Ayers made the following claims based on his arrest and detention: Fourth

 Amendment unreasonable search and seizure, Fourteenth Amendment due process, Eighth

 Amendment cruel and unusual punishment, false imprisonment, extreme emotional distress,

 defamation per se, assault and battery. On March 22, 2018, this Court dismissed Plaintiff’s Fourth

 Amendment and Fourteenth Amendment claims. DN 38. On January 14, 2020, this Court

 dismissed Plaintiff’s Eighth Amendment cruel and unusual punishment, false imprisonment,

 extreme emotional distress, and defamation per se claims. DN 62. Plaintiff’s only remaining claim

 is for assault and battery.

                                            II. Discussion

         On June 8, 2020, Plaintiff filed a letter with the Court for the purpose of “inform[ing] the

 parties of Ayers’ decision to quit this claim and make no further efforts at it.” DN 67. Rule 41(a)(2)

 of the Federal Rules of Civil Procedure states that a court may dismiss an action “at the plaintiff’s

 request only by court order, on terms that the court considers proper” and that “[i]f a defendant has

 pleaded a counterclaim before being served with the plaintiff’s motion to dismiss, the action may

 be dismissed over the defendant’s objection only if the counterclaim can remain pending for

 independent adjudication.”



                                                   2
Case 3:16-cv-00572-CRS-RSE Document 69 Filed 07/14/20 Page 3 of 3 PageID #: 257




        The Court interprets Plaintiff’s “quit claim” letter as a motion to dismiss. As there are no

 pending counterclaims or objections by Defendants, this Court finds that it is proper to dismiss

 Plaintiff’s remaining claim with prejudice pursuant to the Court's authority under Rule 41(a)(2) of

 the Federal Rules of Civil Procedure.

                                          III. Conclusion

        For the reasons stated above, the Court will dismiss Plaintiff’s sole remaining claim with

 prejudice. DN 67. A separate order will be entered this date in accordance with this memorandum

 opinion.



        IT IS SO ORDERED.


                        July 13, 2020




                                                      Char
                                                         lesR.Si
                                                               mpsonI
                                                                    II,Seni
                                                                          orJudge
                                                         Unit
                                                            edStat
                                                                 esDi
                                                                    str
                                                                      ictCour
                                                                            t




                                                 3
